Citation Nr: 1616234	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  12-27 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for dizziness, currently diagnosed as a peripheral vestibular disorder, to include as secondary to bilateral hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Robert Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1958 to October 1960.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a July 2012 rating decision, the Veteran was denied entitlement to service connection for vertigo.  A notice of disagreement was received in September 2012, a statement of the case was issued in September 2012, and a VA Form 9 was received in October 2012.

The Veteran requested a hearing before the Board for the issue of entitlement to service connection for vertigo.  The requested hearing was conducted in February 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In March 2013 and February 2014, the Board remanded the claim for entitlement to service connection for vertigo for additional development.  That development having been completed, the claim is now ready for appellate review.

The Board notes that the Veteran also completed a substantive appeal for the issue of entitlement to a rating higher than 20 percent for bilateral hearing loss and indicated in a VA Form 9, received in July 2014, that he wished to have a hearing on the matter; however, that issue will not be addressed in this decision, as the claims file indicates that the Veteran's hearing request is pending and will be scheduled as soon as possible.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his peripheral vestibular disorder, claimed as dizziness, is causally or etiologically due to acoustic trauma that occurred during service.  


CONCLUSION OF LAW

Service connection for a peripheral vestibular disorder, claimed as dizziness, is established.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Dizziness, Currently Diagnosed as Peripheral Vestibular Disorder, to Include as Secondary to Bilateral Hearing Loss and/or Tinnitus

The Veteran seeks entitlement to service connection for dizziness.  He asserts his dizziness is due to acoustic trauma that occurred during service or, in the alternative, that it is proximately due to or aggravated by his bilateral hearing loss and tinnitus. 

The Board notes that exposure to acoustic trauma during service has been conceded and the Veteran is service connected for bilateral hearing loss and tinnitus.  See February 2012 rating decision.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board finds the requirements for service connection have been met.  As an initial matter, the evidence indicates that the Veteran is diagnosed with a peripheral vestibular disease, with symptoms of dizziness and staggering.  See February 2014 statement from Dr. E.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, as noted previously, exposure to acoustic trauma during service is conceded.

However, the Board finds that there are conflicting opinions as to whether the Veteran's disorder is due to service and/or is secondary to bilateral hearing loss and tinnitus.  

The post-service medical evidence was reviewed.  The Veteran's treating physician, Dr. E., submitted a statement, dated March 2012, indicating the Veteran has had episodes of dizziness with position changes.  The physician opined that it was possible the dizziness was related to the Veteran's hearing loss and tinnitus.  However, no further rationale was provided.

The Veteran was afforded a VA examination in May 2012, during which he was diagnosed with vertigo of central origin.  The examiner opined that the Veteran's disorder was less likely than not due to service because the examination indicated more central and degenerative problems and not labyrinthine dysfunction.  An addendum opinion was then obtained in May 2012, opining that the Veteran's vertigo of central origin was not due to military noise exposure, hearing loss, or tinnitus.  No further rationale was provided.

The Veteran's treating physician, Dr. E., submitted an additional opinion, dated September 2012, again opining that the Veteran's dizziness was at least as likely as not related to his hearing loss and tinnitus.  No rationale was provided.

The Veteran was afforded a VA examination in June 2013, at which time he was diagnosed with orthostasis or presbyastasis.  The examiner stated there was no diagnosis of vertigo, as an electronystagmogram (ENG) was normal.  Therefore, the examiner opined that the Veteran's hearing loss was not responsible for the claimed vertigo.  

In February 2014, the Veteran's treating physician submitted a medical opinion accompanied with a thorough report.  The Veteran's history of noise exposure in the Army was discussed.  The physician stated that in the last ten or twelve years, the Veteran has noticed worsening of his dizziness.  It was noted that he was diagnosed with noise-induced hearing loss, noise-induced tinnitus, and peripheral vestibular disorder, with dizziness and staggering.  The physician noted that chronological review of the Veteran's audiograms showed progressive hearing loss in the higher frequencies with good hearing in the lower frequencies, which is a classical pattern for noise induced hearing loss.  The physician then opined that it is as likely as not that the Veteran's noise exposures in the service caused injury to the hearing cells and has caused continued deterioration of the hearing cells.  The physician also opined that it is as likely as not that the injury to the hearing cells caused by noise also caused injury to the cells of the inner ear that are required for balance.  The physician explained that the Veteran does not have many headaches, which indicates that his dizziness is likely caused by noise damage and not Meniere's disease.  Furthermore, the physician noted that the Veteran's Parkinson's tremors are mild and are not causing the type of dizziness that he describes.  The physician stated the dizziness the Veteran describes is consistent with noise-induced injury to the vestibular apparatus cells in the inner ears.  Concluding, the physician opined that, therefore, it is as likely as not that the Veteran's noise exposure in the service was a significant contributor and an aggravator of the injury to the balance apparatus of the Veteran's inner ears.

A VA medical opinion was obtained in February 2015.  The examiner opined that the Veteran's diagnosis of vertigo of central origin is less likely than not aggravated by his bilateral hearing loss and are more likely than not due to central and degenerative causes, as the ENG performed in 2013 was normal.  The examiner stated there was no indication of labyrinthine pathology.

In this case, the Board finds that the evidence is at least evenly balanced.  In view of the totality of the evidence, the Board finds the Veteran's treating physician's opinion, particularly the report from February 2014, is at least as persuasive as the VA examinations.  While the VA examiners have opined the Veteran's disorder is not due to service or his bilateral hearing loss/tinnitus, the February 2014 private physician's assessment appears to be very thorough and complete, and not only diagnoses the Veteran with a peripheral vestibular disorder, but links his diagnosis to his acoustic trauma that occurred during service.

Given the Veteran's in-service exposure to acoustic trauma, his current diagnosis of a peripheral vestibular disorder, and the private medical opinion linking his peripheral vestibular disorder to in-service acoustic trauma, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for his peripheral vestibular disorder. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim is granted.



ORDER

Entitlement to service connection for dizziness, currently diagnosed as a peripheral vestibular disorder, is granted. 



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


